DETAILED ACTION
The Office action mailed out on 3/10/2022 is vacated due typographical errors on a reference citation. The Xu reference number should be US-10692245-B2.   The incorrect number 2027/0091550 is the reference number for Feng. The applicant’s period for reply will be restarted to correspond to the mailing date of this Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Official Action
The response filed on 12/30/2021 has been entered and made of record.
Acknowledgment 
Claims 1, 5-13, and 16-18, amended on 12/30/2021, are acknowledged by the examiner. 
Claim 19-21, added on 12/30/2021, are acknowledged by the examiner.
Claim 4, canceled on 12/30/2021, are acknowledged by the examiner. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and their dependent claims have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  Examiner addresses the main arguments of the Applicant as below.
Regarding the 35 U.S.C. 102 rejection, the amendment filed on 12/30/2020 addresses the issue.  As a result, the 35 U.S.C. 102 rejection is withdrawn.

Objections 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “ground truth” must be shown or the feature must be canceled from the claims 19 and 21.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-3 and 5-21 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. The amended claims 1 and 11 include following claim limitation: “executes a first artificial neural network trained to extract color information about one or more color features from said color images”. It is noted that the application specification only mentions “trained” few times: “a CNN that is trained with monochrome” [line 23 on page 7], “one or more pre-trained artificial neural network models (ANNs) 170 and weights/kernels (WGTS) 172. In various embodiments, the ANNs 170 may be configured (trained) for operation in an edge device.” [line 2-4 on page 24], and “executing the pre-trained ANNs 170 with the weights/kernels” [line 10 on page 24]. However, there is nowhere in the specification teaches “executes a first artificial neural network trained to extract color information about one or more color features from said color images”. As a result, the claim limitation “executes a first artificial neural network trained to extract color information about one or more color features from said color images” is a new matter, which is not described in the application as originally filed. The new matter is required to be canceled from the claims (Please see MPEP 608.04).
Claim 18 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. Claim 18 recites “the 2fully convolutional neural network model is trained with monochrome 3images as input and color images as ground truth”. It is noted that the application specification only mentions “trained” few times: “a CNN that is trained with monochrome” [line 23 on page 7], “one or more pre-trained artificial neural network models (ANNs) 170 and weights/kernels (WGTS) 172. In various embodiments, the ANNs 170 may be configured (trained) for operation in an edge device.” [line 2-4 on page 24], and “executing the pre-trained ANNs 170 with the weights/kernels” [line 10 on page 24]. However, there is nowhere in the specification teaches “the 2fully convolutional neural network model is trained with monochrome 3images as input and color images as ground truth”. As a result, the claim limitation “the 2fully convolutional neural network model is trained with monochrome 3images as input and color images as ground truth” is a new matter, which is not described in the application as originally filed. The new matter is required to be canceled from the claims (Please see MPEP 608.04).
Claims 20-21 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. Claim 20 recites “a third artificial 3neural network trained to restore each monochrome infrared image 4back to a full color image using the full color information 5associated with the color features selected from the database”. It is noted that the application specification only mentions “trained” few times: “a CNN that is trained with monochrome” [line 23 on page 7], “one or more pre-trained artificial neural network models (ANNs) 170 and weights/kernels (WGTS) 172. In various embodiments, the ANNs 170 may be configured (trained) for operation in an edge device.” [line 2-4 on page 24], and “executing the pre-trained ANNs 170 with the weights/kernels” [line 10 on page 24]. However, there is nowhere in the specification teaches “a third artificial 3neural network trained to restore each monochrome infrared image 4back to a full color image using the full color information 5associated with the color features selected from the database”. As a result, the claim limitation “a third artificial 3neural network trained to restore each monochrome infrared image 4back to a full color image using the full color information 5associated with the color features selected from the database” is a new matter, which is not described in the application as originally filed. The new matter is required to be canceled from the claims (Please see MPEP 608.04).
Claims 1-3 and 5-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1 and 11 recite “executes a first artificial neural network trained to extract color information about one or more color features from said color images”. However, neither the application specification nor the claims teach “neural network trained to extract color information”. Therefore, the claims 1, 11, and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 20 recites the limitation "said processing circuit ". There is insufficient antecedent basis for this limitation in the claim.  Therefore, claim 20 and its dependent claim are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. An amendment with "said processor circuit " would overcome this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
            This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2, 5, 8, 10-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hogasten (US Patent 8,749,635 B2), (“Hogasten”), in view of Xu et al. .
Regarding claim 1, Hogasten further meets the claim limitations as follow.
An apparatus (i.e. an enhanced vision system) [Hogasten: col. 2, line 25-26] comprising: 2a camera ((i.e. dual sensor cameras) [Hogasten: col. 1, line 48]; (i.e. an enhanced vision system includes an image capture component having a visible light sensor to capture visible light images and an infrared sensor to capture infrared images) [Hogasten: col. 2, line 25-28]) configured to capture color images in response 3to visible light (i.e. second camera component 134 is adapted to capture color images in a visible light spectrum) [Hogasten: col. 9, line 10-11; Fig. 6] and monochrome infrared images in response to 4infrared light ((i.e. first camera component 132 is adapted to capture infrared images) [Hogasten: col. 9, line 9-10; Fig. 6]; (i.e. with monochrome or pseudo color imagery from an infrared sensor) [Hogasten: col. 22, line 63-64]); and 5a processor circuit configured to (i.e. Processing component 110 comprises, in one embodiment, microprocessor, a single-core processor, a multi-core processor, a microcontroller, a logic device (e.g., a programmable logic device configured to perform processing functions), a digital signal processing (DSP) device, or some other type of generally known processor) [Hogasten: col. 5, line 9-14]  extract color features 6from the color images ((i.e. In various implementations, during processing of an image when the day cruising mode is selected, the input image is split into its detailed and background components respectively using a non-linear edge preserving low pass filter, such as a median filter or by anisotropic diffusion. For color images, this operation may be achieved on the intensity part of the image (e.g., Y in a YCrCb format). The background image part comprises the low pass component, and the detailed image part may be extracted by subtracting the background image part from the input image) [Hogasten: col. 16, line 48-57] – Note: Hogasten discloses the image is a color image of visible light, and its detailed color image can be extracted) and add color from the color features to 7corresponding monochrome features ((i.e. the processing component 110 is adapted to separate a luminance part (Y) and color part (CrCb) from the visible sensor data 920 (block 924). Next, if the blended mode is selected 950 by a user, the processing component 110 is adapted to blend the luminance part (Y) from the visible sensor data 920 with the scaled thermal data (block 926), as provided by at least one of the modes 410A-410E. Next, the processing component 110 25 is adapted to add chrominance values (CrCb) from the visible sensor data 920 (block 928)) [Hogasten: col. 26, line 17-27; Fig. 9]; (i.e. Furthermore in various implementations, certain image features may be appropriately marked (e.g., color-indicated or colorized, highlighted, or identified with other indicia), such as during the image processing (block 225) or displaying of the processed image (block 240), to aid a user to identify these features while viewing the displayed image) [Hogasten: col. 12, line 14-20]) detected in the monochrome 8infrared images ((i.e. the luminance part (Y) 854 of the signal 830 may be directly sent as monochrome video) [Hogasten: col. 24, line 1-3; Fig. 8]; (i.e. a third mode (i.e., mode 3) with color or monochrome imagery created by blending or combining image signals from the visible light sensor and the infrared sensor) [Hogasten: col. 22, line 65-67; Fig. 8]; (i.e. the potentially modified luminance part (Y) 850 is merged with the chrominance parts (Cr and Cb) 852 to form a color video stream 860 for display. Optionally, the chrominance part (Cr and Cb) 852 may be discarded to produce a monochrome video stream) [Hogasten: col. 23, line 47-51; Fig. 8]; (i.e. In another implementation, another approach to prevent color information in dark areas to be lost in the blended video is to brighten dark areas, if they have color content. For example, this may be achieved by adding a luminance offset to all pixels with some color content (e.g., as defined by the parameter C) above some predefined threshold. A smoother transition is achieved if the offset is proportional to C. For larger absolute differences from gray (e.g., large C) a larger luminance offset is added.) [Hogasten: col. 28, line 23-31; Fig. 11-A-B]), wherein said processor circuit (i.e. Processing component 110 comprises, in one embodiment, microprocessor, a single-core processor, a multi-core processor, a microcontroller, a logic device (e.g., a programmable logic device configured to perform processing functions), a digital signal processing (DSP) device, or some other type of generally known processor) [Hogasten: col. 5, line 9-14]  (a) stores and 9executes a first artificial neural network (i.e. functions that may be embedded in processing component 110 or stored on memory component 120 for access and execution by processing component) [Hogasten: col. 5, line 21-23] trained to extract color 10information about one or more color features from said color imaqes ((i.e. In various implementations, during processing of an image when the day cruising mode is selected, the input image is split into its detailed and background components respectively using a non-linear edge preserving low pass filter, such as a median filter or by anisotropic diffusion. For color images, this operation may be achieved on the intensity part of the image (e.g., Y in a YCrCb format). The background image part comprises the low pass component, and the detailed image part may be extracted by subtracting the background image part from the input image) [Hogasten: col. 16, line 48-57] – Note: Hogasten discloses the image is a color image of visible light, and its detailed color image can be extracted) 11and stores (i.e. Software, in accordance with the present disclosure, such as program code and/or data, may be stored on one or more computer readable mediums) [Hogasten: col. 30, line 31-33] the color information about the one or more color 12features (i.e. color information from the visible light sensor) [Hogasten: col. 32, line 36] in a database durinq a daytime operatinq mode ((i.e. in one aspect, the enhanced vision system may automatically select the mode of operation based on the time of day (e.g., day time or night time)) [Hogasten: col. 24, line 38-41]; (i.e. For example, in daylight, the visible-wavelength camera may assist with viewing, identifying) [Hogasten: col. 20, line 50-51]; (i.e. if day cruising mode 410D is selected, the sensor data is processed to extract a faint detailed part and a background part with a high pass filter (block 450), the background part is histogram equalized and scaled (e.g., 0-511) (block 452), the detailed part is scaled 0-255 (block 454)) [Hogasten: col. 18, line 59-64]), and (b) 13stores and executes a second artificial neural network (i.e. functions that may be embedded in processing component 110 or stored on memory component 120 for access and execution by processing component) [Hogasten: col. 5, line 21-23] trained to 14extract one or more extracted features from said monochrome 15infrared imaqes ((i.e. the luminance part (Y) 854 of the signal 830 may be directly sent as monochrome video) [Hogasten: col. 24, line 1-3; Fig. 8] and select one or more color features in the 16database ((i.e. In mode 1, a user input control parameter 820 (e.g., implemented as at least one image control knob) is selected 824 and is adapted to affect a luminance part (Y) 850 of only the visible image 810) [Hogasten: col. 23, line 40-43] – Note: Y is one of color components) that correspond to the one or more extracted features from 17the monochrome infrared imaqes ((i.e. a third mode (i.e., mode 3) with color or monochrome imagery created by blending or combining image signals from the visible light sensor and the infrared sensor) [Hogasten: col. 22, line 65-67; Fig. 8]; (i.e. the potentially modified luminance part (Y) 850 is merged with the chrominance parts (Cr and Cb) 852 to form a color video stream 860 for display [Hogasten: col. 23, line 47-50; Fig. 8]) durinq a nighttime operatinq mode ((i.e. in one aspect, the enhanced vision system may automatically select the mode of operation based on the time of day (e.g., .   
Hogasten does not explicitly disclose the following claim limitations (Emphasis added).
An apparatus comprising: 2a camera configured to capture color images in response 3to visible light and monochrome infrared images in response to 4infrared light; and 5a processor circuit configured to extract color features 6from the color images and add color from the color features to 7corresponding monochrome features detected in the monochrome 8infrared images, wherein said processor circuit (a) stores and 9executes a first artificial neural network trained to extract color 10information about one or more color features from said color images 11and stores the color information about the one or more color 12features in a database during a daytime operating mode, and (b) 13stores and executes a second artificial neural network trained to 14extract one or more extracted features from said monochrome 15infrared images and select one or more color features in the 16database that correspond to the one or more extracted features from 17the monochrome infrared images during a nighttime operating mode.   
However, in the same field of endeavor Xu further discloses the claim limitations and the deficient claim limitations, as follows:
 ((i.e. the color values extracted from the pixels corresponding to the depiction of the color reference 102 are used as inputs to one or more ANN implementations.) [Xu: col. 10, line 42-44; Figs. 3-5] (i.e. In the foregoing example, a trained neural network is used to identify the color values of samples having unknown color values. Since the trained neural network utilizes nonlinear activation functions, the output can be a nonlinear transformation of the input. Practically, the trained neural network is well suited to color searching since color space is highly nonlinear and the camera image sensor responses to color space is also not strictly linear) [Xu: col. 12, line 38-46]) 11and stores the color information about the one or more color 12features in a database (i.e. the color processor 204 is configured to store data, such as image data or processing results, in a local or remotely accessible database 208) [Xu: col. 6, line 43-46] (i.e. a trained neural network is used) [Xu: col. 12, line 38-39]  t(i.e. In one or more configurations, the user is able to select a hardware or software profile prior to searching the color database using the trained neural network. For example, a graphical user interface is provided to a user indicating one or more hardware profiles (e.g. make and model of smartphone) to select from. By selecting a particular hardware profile, the processor 204 is configured to access a trained neural network specifically trained on training data tailored to the selected hardware profile) [Xu: col. 12, line 56-64] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten with Xu to implement neural networks in the system.  


Regarding claim 2, Hogasten meets the claim limitations as set forth in claim 1.Hogasten further meets the claim limitations as follows:
The apparatus according to claim 1 (i.e. an enhanced vision system) [Hogasten: col. 2, line 25-26], wherein said 2camera ((i.e. dual sensor cameras) [Hogasten: col. 1, line 48]; (i.e. In accordance with embodiments of the present disclosure, operators may utilize an enhanced vision system (EVS) to pilot and/or navigate vehicles (e.g., land-based vehicles including automobiles, air-based vehicles including aircraft, and water-based vehicles including watercraft) in varying environmental conditions. For example, an EVS may utilize multiple sensors including at least one sensor sensitive to visible light (e.g., an optical sensor) to provide viewable images in ambient light and at least one sensor sensitive to infrared radiation ( e.g., IR sensors) to provide viewable images in darkness) [Hogasten: col. 22, line 19-29]) comprises an RGB image sensor ((i.e. an EVS may utilize multiple sensors including at least one sensor sensitive to visible light (e.g., an optical sensor) to provide viewable images in ambient light) [Hogasten: col. 22, line 24-27]; (i.e. a red-green-blue (RGB) type) [Hogasten: col. 12, line 6-7]; (i.e. Separating RGB (i.e., Red, Green, Blue) color signals) [Hogasten: col. 25, line 1-2]) and an IR image sensor ((i.e. first camera component 132 is adapted to capture infrared images) [Hogasten: col. 9, line 9-10; Fig. 6]; (i.e. with monochrome or pseudo color imagery from an infrared sensor) [Hogasten: col. 22, line 63-64]).

Regarding claim 5, Hogasten meets the claim limitations as set forth in claim 1.Hogasten further meets the claim limitations as follows:
The apparatus according to claim 1 (i.e. an enhanced vision system) [Hogasten: col. 2, line 25-26], wherein said color 3information about said one or more color features (i.e. color information from the visible light sensor) [Hogasten: col. 32, line 36] extracted from 4the color images (i.e. In various implementations, during processing of an image when the day cruising mode is selected, the input image is split into its detailed and background components respectively using a non-linear edge preserving low pass filter, such as a median filter or by anisotropic diffusion. For color images, this operation may be achieved on the intensity part of the image (e.g., Y in a YCrCb format). The background image part comprises the low pass component, and the detailed image part may be extracted by subtracting the background image part from the input image) [Hogasten: col. 16, line 48-57] – Note: Hogasten discloses the image is a color image from the visible spectrum, and its detailed color image can be extracted) stored ((i.e. Software, in accordance with the present disclosure, such as program code and/or data, may be stored on one or more computer readable mediums) [Hogasten: col. 30, line 31-33]; (i.e. a memory component adapted to store one or more of the captured visible light image, the captured infrared image, and the processed image) [Hogasten: col. 2, line 60-62]; (i.e. Furthermore in various implementations, certain image features may be appropriately marked (e.g., color-indicated or colorized, highlighted, or identified with other indicia), such as during the image processing (block 225) or displaying of the processed image (block 240), to aid a user to identify these features while viewing the displayed image) [Hogasten: col. 12, line 14-20]) in the database comprises pixel 5values for one or more of an entire image, a region of interest, an 6object, or a predetermined portion of an image (i.e. In another implementation, another approach to prevent color information in dark areas to be lost in the blended video is to brighten dark areas, if they have color content. For example, this may be achieved by adding a luminance offset to all pixels with some color content (e.g., as defined by the parameter C) above some predefined threshold. A smoother transition is achieved if the offset is proportional to C. For larger absolute differences from gray (e.g., large C) a larger luminance offset is added.) [Hogasten: col. 28, line 23-31; Fig. 11-A-B].
Hogasten does not explicitly disclose the following claim limitations (Emphasis added).
The apparatus according to 2claim 1, wherein color 3information about said one or more color features extracted from 4the color images stored in the database  comprises pixel 5values for one or more of an entire image, a region of interest, an 6object, or a predetermined portion of an image.  
However, in the same field of endeavor Xu further discloses the claim limitations and the deficient claim limitations, as follows:
4the color images stored in the database (i.e. the color processor 204 is configured to store data, such as image data or processing results, in a local or remotely accessible database 208) [Xu: col. 6, line 43-46] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten with Xu to store the processed color data in a database.  
Therefore, the combination of Hogasten with Xu will enable the system to access and process color information from the database [Xu: col. 2, line 23-32]. 

Regarding claim 8, Hogasten meets the claim limitations as set forth in claim 1.Hogasten further meets the claim limitations as follows:
The apparatus according to claim 1 (i.e. an enhanced vision system) [Hogasten: col. 2, line 25-26], wherein the 2database is stored locally in a memory connected to said processor ((i.e. In accordance with an embodiment of the present disclosure, FIG. 1A shows a block diagram illustrating an infrared imaging system l00A for capturing and processing infrared images. Infrared imaging system l00A comprises a processing component 110, a memory component 120) [Hogasten: col. 4, line 55-59]; (i.e. The enhanced vision system may include a memory component adapted to store the captured visible light images, the captured infrared images, and the processed images) [Hogasten: col. 2, line 60-62]).
Hogasten does not explicitly disclose the following claim limitations (Emphasis added).
The apparatus according to claim 1, wherein the 2database is stored locally in a memory connected to said processor circuit.
However, in the same field of endeavor Feng further discloses the claim limitations and the deficient claim limitations, as follows:
2 the database locally in a memory connected to said processor circuit (i.e. the color processor 204 is configured to store data, such as image data or processing results, in a local or remotely accessible database 208) [Xu: col. 6, line 43-46].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten with Xu to store the processed color data in a database.  
Therefore, the combination of Hogasten with Xu will enable the system to access and process color information from the database [Xu: col. 2, line 23-32]. 

Regarding claim 10, Hogasten meets the claim limitations as set forth in claim 1.Hogasten further meets the claim limitations as follows:
The apparatus according to claim 1 (i.e. an enhanced vision system) [Hogasten: col. 2, line 25-26], wherein said 2camera ((i.e. dual sensor cameras) [Hogasten: col. 1, line 48]; (i.e. In accordance with embodiments of the present disclosure, operators may utilize an enhanced vision system (EVS) to pilot and/or navigate vehicles (e.g., land-based vehicles including automobiles, air-based vehicles including aircraft, and water-based vehicles including watercraft) in varying environmental conditions. For example, an EVS may utilize multiple sensors including at least one sensor sensitive to visible light (e.g., an optical sensor) to provide viewable images in ambient light and at least one sensor sensitive to infrared radiation ( e.g., IR sensors) to provide viewable images in darkness) [Hogasten: col. 22, line 19-29]) and said processor circuitry (i.e. Processing component 110 comprises, in one embodiment, microprocessor, a single-core processor, a multi-core processor, a microcontroller, a logic device (e.g., a programmable logic device configured to perform processing functions), a digital signal processing (DSP) device, or some other type of generally known processor) [Hogasten: col. 5, line 9-14] are part of at least one of a 3surveillance system (i.e. In another embodiment, the man overboard mode may be adapted to maintain tracking of an area of interest as the surveillance craft moves relative to the region of interest and/or the region of interest drifts relative to the surveillance craft) [Hogasten: col. 14, line 61-65], a security system, and an access control 4system (i.e. FIG. 5 shows a block diagram illustrating one embodiment of control component 150 of infrared imaging system 100A, 100B for selecting between different modes of operation, as previously described in reference to FIGS. 2-4. In one embodiment, control component 150 ofinfrared imaging systern 100A, 100B may comprise a user input and/or interface device, such as control panel unit 500 (e.g., a wired or wireless handheld control unit) having one or more push buttons 510, 520, 530, 540, 550, 560, 570 adapted to interface with a user and receive user input control values and further adapted to generate and transmit one or more input control signals to processing component 100A, 100B. In various other embodiments, control panel unit 500 may comprise a slide bar, rotatable knob to select the desired mode, keyboard, etc., without departing from the scope of the present disclosure) [Hogasten: col. 19, line 41-55].

Regarding claim 11, Hogasten meets the claim limitations, as follows:
A method for implementing (i.e. Systems and methods disclosed herein, in accordance with one or more embodiments, provide processing techniques and modes of operation for dual sensor imaging devices, such as dual sensor cameras, that may be adapted to provide enhanced vision capability) [Hogasten: col. 1, line 45-49] a color night mode (i.e. infrared cameras may be utilized for
nighttime applications to enhance visibility under low-lighting conditions that typically affect cameras limited to the visible spectral band) [Hogasten: col. 1, line 20-23] in a 2smart IP camera (i.e. an enhanced vision system) [Hogasten: col. 2, line 25-26] comprising: 3capturing color images in response to visible light using a camera ((i.e. dual sensor cameras) [Hogasten: col. 1, line 48]; (i.e. an enhanced vision system includes an image capture component having a visible light sensor to capture visible light images and an infrared sensor to capture infrared images) [Hogasten: col. 2, line 25-28]; (i.e. second camera component 134 is adapted to capture color images in a visible light spectrum) [Hogasten: col. 9, line 10-11; Fig. 6]); 528611.00190 capturing monochrome infrared images in response to 6infrared light using the camera ((i.e. first camera component 132 is adapted to capture infrared images) [Hogasten: col. 9, line 9-10; Fig. 6]; (i.e. with monochrome or pseudo color imagery from an infrared sensor) [Hogasten: col. 22, line 63-64]); 7extracting color features from the color images (i.e. In various implementations, during processing of an image when the day cruising mode is selected, the input image is split into its detailed and background components respectively using a non-linear edge preserving low pass filter, such as a median filter or by anisotropic diffusion. For color images, this operation may be achieved on the intensity part of the image (e.g., Y in a YCrCb format). The background image part comprises the low pass component, and the detailed image part may be extracted by subtracting the background image part from the input image) [Hogasten: col. 16, line 48-57] – Note: Hogasten discloses the image is a color image from the visible spectrum, and its detailed color image can be extracted) using a 8processor circuit (i.e. Processing component 110 comprises, in one embodiment, microprocessor, a single-core processor, a multi-core processor, a microcontroller, a logic device (e.g., a programmable logic device configured to perform processing functions), a digital signal processing (DSP) device, or some other type of generally known processor) [Hogasten: col. 5, line 9-14] 9 to store and 9execute a first artificial neural network (i.e. functions that may be embedded in processing component 110 or stored on memory component 120 for access and execution by processing component) [Hogasten: col. 5, line 21-23] trained to extract color 10information about one or more color features from said color imaqes ((i.e. In various implementations, during processing of an image when the day cruising mode is selected, the input image is split into its detailed and background components respectively using a non-linear edge preserving low pass filter, such as a median filter or by anisotropic diffusion. For color images, this operation may be achieved on the intensity part of the image (e.g., Y in a YCrCb format). The background image part comprises the low pass component, and the detailed image part may be extracted by subtracting the background image part from the input image) [Hogasten: col. 16, line 48-57] – Note: Hogasten discloses the image is a color image from the visible spectrum, and its detailed color image can be extracted) 11and store (i.e. Software, in accordance with the present disclosure, such as program code and/or data, may be stored on one or more computer readable mediums) [Hogasten: col. 30, line 31-33] the color information about the one or more color 12features (i.e. color information from the visible light sensor) [Hogasten: col. 32, line 36] in a database durinq a daytime operatinq mode ((i.e. in one aspect, the enhanced vision system may automatically select the mode of operation based on the time of day (e.g., day time ; and
adding color from the color features extracted ((i.e. the processing component 110 is adapted to separate a luminance part (Y) and color part (CrCb) from the visible sensor data 920 (block 924). Next, if the blended mode is selected 950 by a user, the processing component 110 is adapted to blend the luminance part (Y) from the visible sensor data 920 with the scaled thermal data (block 926), as provided by at least one of the modes 410A-410E. Next, the processing component 110 25 is adapted to add chrominance values (CrCb) from the visible sensor data 920 (block 928)) [Hogasten: col. 26, line 17-27; Fig. 9]) durinq a daytime operatinq mode ((i.e. the mode of operation based on the time of day (e.g., day time [Hogasten: col. 24, line 40-41]; (i.e. For example, in daylight, the visible-wavelength camera may assist with viewing, identifying) [Hogasten: col. 20, line 50-51]; (i.e. if day cruising mode 410D is selected, the sensor data is processed to extract a faint detailed part and a background part with a high pass filter (block 450), the background part is histogram equalized and scaled (e.g., 0-511) (block 452), the detailed part is scaled 0-255 (block 454)) [Hogasten: col. 18, line 59-64]) to corresponding 10monochrome features ((i.e. the processing component 110 is adapted to separate a luminance part (Y) and color part (CrCb) from the visible sensor data 920 (block 924). Next, if the blended mode is selected 950 by a user, the processing component 110 is adapted to blend the luminance part (Y) from the visible sensor data 920 with the scaled thermal data (block 926), as provided by at least one of the modes 410A-410E. Next, the processing component 110 25 is adapted to add chrominance values (CrCb) from the visible sensor data 920 (block 928)) [Hogasten: col. 26, line 17-27; Fig. 9]; (i.e. Furthermore in various implementations, certain image features may be appropriately marked (e.g., color-indicated or colorized, highlighted, or identified with other indicia), such as during the image processing (block 225) or displaying of the processed image (block 240), to aid a user to identify these features while viewing the displayed image) [Hogasten: col. 12, line 14-20]) detected in the monochrome infrared images ((i.e. the luminance part (Y) 854 of the signal 830 may be directly sent as monochrome video) [Hogasten: col. 24, line 1-3; Fig. 8]; (i.e. a third mode (i.e., mode 3) with color or monochrome imagery created by blending or combining image signals from the visible light sensor and the infrared sensor) [Hogasten: col. 22, line 65-67; Fig. 8]; (i.e. the potentially modified luminance part (Y) 850 is merged with the chrominance parts (Cr and Cb) 852 to form a color video stream 860 for display. Optionally, the chrominance part (Cr and Cb) 852 may be discarded to produce a monochrome video stream) [Hogasten: col. 23, line 47-51; Fig. 8]; (i.e. In another implementation, another approach to prevent color information in dark areas to be lost in the blended video is to brighten dark areas, if they have color content. For example, this may be achieved by adding a luminance offset to all pixels with some color content (e.g., as defined by the parameter C) above some predefined threshold. A smoother transition is achieved if the offset is proportional to C. For larger absolute differences from gray (e.g., large C) a larger luminance offset is added.) [Hogasten: col. 28, line 23-31; Fig. 11-A-B]) 11using the processor circuit (i.e. Processing component 110 comprises, in one embodiment, microprocessor, a single-core processor, a multi-core processor, a microcontroller, a logic device (e.g., a programmable logic device configured to perform processing functions), a digital signal processing (DSP) device, or some other type of generally known processor) [Hogasten: col. 5, line 9-14] to 13store and execute a second artificial neural network (i.e. functions that may be embedded in processing component 110 or stored on memory component 120 for access and execution by processing component) [Hogasten: col. 5, line 21-23] trained to 14extract one or more extracted features from said monochrome 15infrared imaqes (i.e. the luminance part (Y) 854 of the signal 830 may be directly sent as monochrome video) [Hogasten: col. 24, line 1-3; Fig. 8] and select one or more color features in the 16database (i.e. In mode 1, a user input control parameter 820 (e.g., implemented as at least one image control knob) is selected 824 and is adapted to affect a luminance part (Y) 850 of only the visible image 810) [Hogasten: col. 23, line 40-43] that correspond to the one or more extracted features from 17the monochrome infrared imaqes ((i.e. a third mode (i.e., mode 3) with color or monochrome imagery created by blending or combining image signals from the visible light sensor and the infrared sensor) [Hogasten: col. 22, line 65-67; Fig. 8]; (i.e. the potentially modified luminance part (Y) 850 is merged with the chrominance parts (Cr and Cb) 852 to form a color video stream 860 for display [Hogasten: col. 23, line 47-50; Fig. 8]) 
durinq a nighttime operatinq mode ((i.e. in one aspect, the enhanced vision system may automatically select the mode of operation based on the time of day (e.g., 
background part with a high pass filter (block 440), the background part is histogram equalized and scaled (e.g., 0-450) (block 442), the detailed part is scaled (e.g., 0-511) (block 444)) [Hogasten: col. 18, line 52-57]).   
Hogasten does not explicitly disclose the following claim limitations (Emphasis added).
A method for implementing a 2color night mode in a smart IP camera comprising: 3capturing color images in response to visible light using 4a camera; 5capturing monochrome infrared images in response to 6infrared light using the camera; 7extracting color features from the color images using a 8processor circuit to store and execute a first artificial neural 9network trained to extract color information about one or more 10color features from said color images and store the color4 information about the one or more color features in a database during a daytime operating mode; and 13adding color from the color features extracted during the 14daytime operating mode to corresponding monochrome features 15detected in the monochrome infrared images using the processor 16circuit to store and execute a second artificial neural network 17trained to extract one or more extracted monochrome features from 18said monochrome infrared images and select one or more color 19features in the database that correspond to the one or more 20extracted monochrome features from the monochrome infrared images 21during a nighttime operating mode.    
However, in the same field of endeavor Xu further discloses the claim limitations and the deficient claim limitations, as follows:
((i.e. the color values extracted from the pixels corresponding to the depiction of the color reference 102 are used as inputs to one or more ANN implementations.) [Xu: col. 10, line 42-44; Figs. 3-5] (i.e. In the foregoing example, a trained neural network is used to identify the color values of samples having unknown color values. Since the trained neural network utilizes nonlinear activation functions, the output can be a nonlinear transformation of the input. Practically, the trained neural network is well suited to color searching since color space is highly nonlinear and the camera image sensor responses to color space is also not strictly linear) [Xu: col. 12, line 38-46]) 11and store the color information about the one or more color 12features in a database (i.e. the color processor 204 is configured to store data, such as image data or processing results, in a local or remotely accessible database 208) [Xu: col. 6, line 43-46] (i.e. a trained neural network is used) [Xu: col. 12, line 38-39]  t(i.e. In one or more configurations, the user is able to select a hardware or software profile prior to searching the color database using the trained neural network. For example, a graphical user interface is provided to a user indicating one or more hardware profiles (e.g. make and model of smartphone) to select from. By selecting a particular hardware profile, the processor 204 is configured to access a trained neural network specifically trained on training data tailored to the selected hardware profile) [Xu: col. 12, line 56-64] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten with Xu to implement neural networks in the system.  
Therefore, the combination of Hogasten with Xu will enable the system to extract color information from the captured images since it is well known in the arts that neural network implementation is well suited for color searching since color space is highly nonlinear [Xu: col. 12, line 38-46]. 

Regarding claim 12, Hogasten meets the claim limitations as set forth in claim 11.Hogasten further meets the claim limitations as follows:
The method according to claim 11 (i.e. Systems and methods disclosed herein, in accordance with one or more embodiments, provide processing techniques and modes of operation for dual sensor imaging devices, such as dual sensor cameras, that may be adapted to provide enhanced vision capability) [Hogasten: col. 1, line 45-49], wherein: 
color 3information about said one or more color features (i.e. color information from the visible light sensor) [Hogasten: col. 32, line 36] extracted from 4the color images ((i.e. In various implementations, during processing of an image when the day cruising mode is selected, the input image is split into its detailed and background components respectively using a non-linear edge preserving low pass filter, such as a median filter or by anisotropic diffusion. For color images, this operation may be achieved on the intensity part of the image (e.g., Y in a YCrCb format). The background image part comprises the low pass component, and the detailed image part may be extracted by subtracting the background image part from the input image) [Hogasten: col. 16, line 48-57] – Note: Hogasten discloses the image is a color image of visible spectrum, and its detailed color image can be extracted) stored ((i.e. Software, in accordance with the present disclosure, such as program code and/or data, may be stored on one or more computer readable mediums) [Hogasten: col. 30, line 31-33]; (i.e. a memory component adapted to store one or more of the captured visible light image, the captured infrared image, and the processed image) [Hogasten: col. 2, line 60-62]; (i.e. Furthermore in various implementations, certain image features may be appropriately marked (e.g., color-indicated or colorized, highlighted, or identified with other indicia), such as during the image processing (block 225) or displaying of the processed image (block 240), to aid a user to identify these features while viewing the displayed image) [Hogasten: col. 12, line 14-20]) in the database comprises pixel 5values for one or more of an entire image, a region of interest, an 6object, or a predetermined portion of an image (i.e. In another implementation, another approach to prevent color information in dark areas to be lost in the blended video is to brighten dark areas, if they have color content. For example, this may be achieved by adding a luminance offset to all pixels with some color content (e.g., as defined by the parameter C) above some predefined threshold. A smoother transition is achieved if the offset is proportional to C. For larger absolute differences from gray (e.g., large C) a larger luminance offset is added.) [Hogasten: col. 28, line 23-31; Fig. 11-A-B].
Hogasten does not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 11, wherein: color 3information about said one or more color features extracted from 4the color images stored in the database  comprises pixel 5values for one or more of an entire image, a region of interest, an 6object, or a predetermined portion of an image.  

(i.e. the color processor 204 is configured to store data, such as image data or processing results, in a local or remotely accessible database 208) [Xu: col. 6, line 43-46] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten with Xu to store the processed color data in a database.  
Therefore, the combination of Hogasten with Xu will enable the system to access and process color information from the database [Xu: col. 2, line 23-32]. 

Regarding claim 17, Hogasten meets the claim limitations as set forth in claim 11.Hogasten further meets the claim limitations as follow.
The method according to claim 11 (i.e. Systems and methods disclosed herein, in accordance with one or more embodiments, provide processing techniques and modes of operation for dual sensor imaging devices, such as dual sensor cameras, that may be adapted to provide enhanced vision capability) [Hogasten: col. 1, line 45-49], wherein extracting 2color features from the color images ((i.e. For color images, this operation may be achieved on the intensity part of the image (e.g., Y in a YCrCb format). The background image part comprises the low pass component, and the detailed image part may be extracted by subtracting the background image part from the input image) [Hogasten: col. 16, line 52-57] – Note: Hogasten discloses the image is a color image of visible light, and its detailed color image can be extracted) comprises using the processor 3circuit (i.e. Processing component 110 comprises, in one embodiment, microprocessor, a single-core processor, a multi-core processor, a microcontroller, a logic device (e.g., a programmable logic device configured to perform processing functions), a digital signal processing (DSP) device, or some other type of generally known processor) [Hogasten: col. 5, line 9-14] to apply an object detection neural network model 4to the captured color images ((i.e. image processing algorithms may be applied (block 475) to the image data to identify the shoreline and/or horizon and appropriately mark these features to assist in recognition and identification by a user viewing the display. As a specific example, the horizon and/or shoreline may be outlined or identified with red lines on the displayed image to aid the user viewing the displayed image) [Hogasten: col. 19, line 22-28]; (i.e. to collect image data to detect an object, such as a
person) [Hogasten: col. 21, line 16-17; Fig. 3B]) to select one 5or more regions of interest (i.e. In one embodiment, the man overboard mode may activate a locate procedure to identify an area of interest, zoom-in on the area of interest, and position a searchlight on the area of interest.) [Hogasten: col. 14, line 53-56].

Regarding claim 18, Hogasten meets the claim limitations as set forth in claim 11.Hogasten further meets the claim limitations as follow.
The method according to claim 11 (i.e. Systems and methods disclosed herein, in accordance with one or more embodiments, provide processing techniques and modes of operation for dual sensor imaging devices, such as dual sensor cameras, that may be adapted to provide enhanced vision capability) [Hogasten: col. 1, line 45-49], wherein adding 8color from the color features stored in the database (i.e. Software, in accordance with the present disclosure, such as program code and/or data, may be stored on one or more computer readable mediums) [Hogasten: col. 30, line 31-33] to corresponding monochrome features 9detected in the monochrome infrared images ((i.e. In another implementation, another approach to prevent color information in dark areas to be lost in the blended video is to brighten dark areas, if they have color content. For example, this may be achieved by adding a luminance offset to all pixels with some color content (e.g., as defined by the parameter C) above some predefined threshold. A smoother transition is achieved if the offset is proportional to C. For larger absolute differences from gray (e.g., large C) a larger luminance offset is added.) [Hogasten: col. 28, line 23-31; Fig. 11-A-B]; (i.e. the luminance part (Y) 854 of the signal 830 may be directly sent as monochrome video) [Hogasten: col. 24, line 1-3; Fig. 8]; (i.e. a third mode (i.e., mode 3) with color or monochrome imagery created by blending or combining image signals from the visible light sensor and the infrared sensor) [Hogasten: col. 22, line 65-67; Fig. 8]) comprises using the 10processor circuit (i.e. Processing component 110 comprises, in one embodiment, microprocessor, a single-core processor, a multi-core processor, a microcontroller, a logic device (e.g., a programmable logic device configured to perform processing functions), a digital signal processing (DSP) device, or some other type of generally known processor) [Hogasten: col. 5, line 9-14] to apply a fully convolutional neural network model to the captured monochrome infrared images ((i.e. In various implementations, during processing of an image when the man overboard mode is selected, a high pass filter is applied to the image. For example, the signal from the convolution of the image by a Gaussian kernel may be subtracted. The remaining high pass information is linearly stretched to fit the display range, which may increase the contrast of any small object in the water) [Hogasten: col. 14, line 38-44; Fig. 3B]; (i.e. with monochrome or pseudo color imagery from an infrared sensor) [Hogasten: col. 22, line 63-64]).
Hogasten does not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 211, wherein adding color from the color features stored in the 3database to corresponding monochrome features detected in the 4monochrome infrared images comprises using the processor circuit to 5apply a fully convolutional neural network model to the captured 6monochrome infrared images.  
However, in the same field of endeavor Xu further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. the color processor 204 is configured to store data, such as image data or processing results, in a local or remotely accessible database 208) [Xu: col. 6, line 43-46] (i.e. a trained neural network is used) [Xu: col. 12, line 38-39] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten with Xu to store the processed color data in a database.  
Therefore, the combination of Hogasten with Xu will enable the system to access and process color information from the database [Xu: col. 2, line 23-32]. 

Regarding claim 19, Hogasten meets the claim limitations as set forth in claim 18.Hogasten further meets the claim limitations as follows:
The method according to claim 18 (i.e. Systems and methods disclosed herein, in accordance with one or more embodiments, provide processing techniques and modes of operation for dual sensor imaging devices, such as dual sensor cameras, that may be adapted to provide enhanced vision capability) [Hogasten: col. 1, line 45-49], wherein the 2fully convolutional neural network model is trained with monochrome 3images as input and color images as ground truth (i.e. Furthermore in various implementations, certain image features may be appropriately marked (e.g., color-indicated or colorized, highlighted, or identified with other indicia), such as during the image processing (block 225) or displaying of the processed image (block 240), to aid a user to identify these features while viewing the displayed image. For example, as discussed further herein, during a man overboard mode, a suspected person ( e.g., or other warm-bodied animal or object) may be indicated in the displayed image with a blue color ( or other color or type of marking) relative to the black and white palette or night color palette ( e.g., red palette).) [Hogasten: col. 12, line 15-25].
Hogasten does not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 18, wherein the 2fully convolutional neural network model is trained with monochrome 3images as input and color images as ground truth. 
However, in the same field of endeavor Xu further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the 2fully convolutional neural network model is trained (i.e. a trained neural network is used) [Xu: col. 12, line 38-39] (i.e. for each image processed by the processor 204 configured by the color extraction module 404, a data object or objects referencing the RGB reading of the sample color and the 180 different reference colors are generated) [Xu: col. 9, line 51-54].  

Therefore, the combination of Hogasten with Xu will enable the system to extract color information from the captured images since it is well known in the arts that neural network implementation is well suited for color searching since color space is highly nonlinear [Xu: col. 12, line 38-46]. 

Claims 3, 6, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hogasten (US Patent 8,749,635 B2), (“Hogasten”), in view of Xu et al. (US Patent 10692245 B2), (“Xu”), in view of Feng et al. (US Patent Application Publication 2017/0091550 A1), (“Feng”).
Regarding claim 3, Hogasten meets the claim limitations as set forth in claim 1.Hogasten further meets the claim limitations as follow.
The apparatus according to claim 1 (i.e. an enhanced vision system) [Hogasten: col. 2, line 25-26], wherein said 2camera (i.e. dual sensor cameras) [Hogasten: col. 1, line 48] comprises an RGB-IR image sensor. 
Hogasten and Xu do not explicitly disclose the following claim limitations (Emphasis added).
The apparatus according to claim 1, wherein said 2camera comprises an RGB-IR image sensor. 
However, in the same field of endeavor Feng further discloses the claim limitations and the deficient claim limitations, as follows:
2camera comprises an RGB-IR image sensor (i.e. in some embodiments the camera 150 can include a single RGB-IR sensor, such as the 4 MP OV4682 RGB-IR image sensor available from OnmiVision in some embodiments) [Feng: para. 0032]. 

Therefore, the combination of Hogasten and Xu with Feng will enable the system to capture images in both day light and night light with a good visual quality [Feng: col. 1, line 13-23]. 

Regarding claim 6, Hogasten meets the claim limitations as set forth in claim 1.Hogasten further meets the claim limitations as follows:
The apparatus according to claim 1 (i.e. an enhanced vision system) [Hogasten: col. 2, line 25-26], wherein said processor circuit (i.e. Processing component 110 comprises, in one embodiment, microprocessor, a single-core processor, a multi-core processor, a microcontroller, a logic device (e.g., a programmable logic device configured to perform processing functions), a digital signal processing (DSP) device, or some other type of generally known processor) [Hogasten: col. 5, line 9-14] is further configured to (i.e. In various embodiments, components of image capturing system 1 00A may be combined and/or implemented or not, as desired or depending upon the application or requirements, with image capturing system 100A representing various functional blocks of a system. For example, processing component 110 may be combined with memory component 120, image capture component 130, display component 140 and/or sensing component 160. In another example, processing component 110 may be combined with image capture component 130 with only certain functions of processing component 110 performed by circuitry (e.g., a processor, a microprocessor, a microcontroller, a logic device, etc.) within image capture component 130) [Hogasten: col. 7, line 51-63] dynamically adjust ((i.e. wherein the selectable control parameter is adjustable to increase or decrease a gain value of the captured visible light images) [Hogasten: col. 34, line 13-15]; (i.e. processing component 110 configures display component 140 to apply a night color palette to the processed image (block 235), and the processed image is displayed in night mode (block 240). For example, in night mode (e.g., for night docking, night cruising, or other modes when operating at night), an image may be displayed in a red palette or green palette to improve night vision capacity for a user) [Hogasten: col. 11, line 53-59]; (i.e. In various implementations, the night mode of displaying images refers to using a red color palette or green color palette to assist the user or operator in the dark when adjusting to low light conditions) [Hogasten: col. 11, line 63-66]) one or more 518611.00190 stored color features stored ((i.e. a memory component adapted to store one or more of the captured visible light image, the captured infrared image, and the processed image) [Hogasten: col. 2, line 60-62]; (i.e. Furthermore in various implementations, certain image features may be appropriately marked (e.g., color-indicated or colorized, highlighted, or identified with other indicia), such as during the image processing (block 225) or displaying of the processed image (block 240), to aid a user to identify these features while viewing the displayed image) [Hogasten: col. 12, line 14-20]) in the database to adapt to a position 4of the camera changing (i.e. In one example, horizon identification may include shoreline identification, and the horizon and/or shoreline may be indicated by a line (e.g., a red line or other indicia) superimposed on a thermal image along the horizon and/or the shoreline. Such indication may be useful for user or operators to determine position of the watercraft in relation to the shoreline. Horizon and/or shoreline identification may be accomplished by utilizing a real-time Hough transform or other equivalent type of transform applied to the image stream, 10 wherein this image processing transform finds linear regions (e.g., lines) in an image. The real-time Hough transform may also be used to find the horizon and/or shoreline in open ocean when, for example, the contrast may be) [Hogasten: col. 14, line 1-13].
Hogasten does not explicitly disclose the following claim limitations (Emphasis added).
The apparatus according to claim 1, wherein said processor circuit is further configured to dynamically adjust one or more 518611.00190 stored color features stored in the database to adapt to a position 4of the camera changing.
However, in the same field of endeavor Xu further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. the color processor 204 is configured to store data, such as image data or processing results, in a local or remotely accessible database 208) [Xu: col. 6, line 43-46] to adapt to a position 4of the camera changing.  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten and Xu to store the processed color data in a database.  
Therefore, the combination of Hogasten with Xu will enable the system to access and process color information from the database [Xu: col. 2, line 23-32]. 
In the same field of endeavor Feng further discloses the claim limitations and the deficient claim limitations, as follows:
dynamically adjust one or more 518611.00190 stored color features (i.e. automatically calculated (or dynamically determined) by an automatic exposure control technique. In some embodiments, block 420 can be performed during image capture to adaptively determine the exposure time for the NIR image data.) [Feng: para. 0061] stored2 in a database (i.e. The term "determining" encompasses a wide variety of actions and, therefore, "determining" can include calculating, computing, processing, deriving, investigating, looking up (e.g., looking up in a table, a database or another data structure), ascertaining and the like. Also, "determining" can include receiving ( e.g., receiving information), accessing (e.g., accessing data in a memory) and the like. Also, "determining" can include resolving, selecting, choosing, establishing and the like.) [Feng: para. 0132] to adapt to a position 4of the camera changing (i.e. As mentioned above, the image processor 1020 is configured by several modules stored in the memories. The capture control module 1035 may include instructions that configure the image processor 1020 to adjust the focus position of camera assembly 1001) [Feng: para. 0113].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten and Xu with Feng to store the processed color data in a database.  
Therefore, the combination of Hogasten and Xu with Feng will enable the system to access and process image data in the database [Feng: para. 0132]. 

Regarding claim 13, Hogasten meets the claim limitations as set forth in claim 11.Hogasten further meets the claim limitations as follows:
The method according to claim 11 (i.e. Systems and methods disclosed herein, in accordance with one or more embodiments, provide processing techniques and modes of operation for dual sensor imaging devices, such as dual sensor cameras, that may be adapted to provide enhanced vision capability) [Hogasten: col. 1, line 45-49], wherein said processor (i.e. Processing component 110 comprises, in one embodiment, microprocessor, a single-core processor, a multi-core processor, a microcontroller, a logic device (e.g., a programmable logic device configured to perform processing functions), a digital signal processing (DSP) device, or some other type of generally known processor) [Hogasten: col. 5, line 9-14], further 2comprising:
dynamically adjust ((i.e. wherein the selectable control parameter is adjustable to increase or decrease a gain value of the captured visible light images) [Hogasten: col. 34, line 13-15]; (i.e. processing component 110 configures display component 140 to apply a night color palette to the processed image (block 235), and the processed image is displayed in night mode (block 240). For example, in night mode (e.g., for night docking, night cruising, or other modes when operating at night), an image may be displayed in a red palette or green palette to improve night vision capacity for a user) [Hogasten: col. 11, line 53-59]; (i.e. In various implementations, the night mode of displaying images refers to using a red color palette or green color palette to assist the user or operator in the dark when adjusting to low light conditions) [Hogasten: col. 11, line 63-66]) one or more 518611.00190 stored color features stored ((i.e. a memory component adapted to store one or more of the captured visible light image, the captured infrared image, and the processed image) [Hogasten: col. 2, line 60-62]; (i.e. Furthermore in various implementations, certain image features may be appropriately marked (e.g., color-indicated or colorized, highlighted, or identified with other indicia), such as during the image processing (block 225) or displaying of the processed image (block 240), to aid a user to identify these features while viewing the displayed image) [Hogasten: col. 12, line 14-20]) in the database to adapt to a position 4of the camera changing (i.e. In one example, horizon identification may include shoreline identification, and the horizon and/or shoreline may be indicated by a line (e.g., a red line or other indicia) superimposed on a thermal image along the horizon and/or the shoreline. Such indication may be useful for user or operators to determine position of the watercraft in relation to the shoreline. Horizon and/or shoreline identification may be accomplished by utilizing a real-time Hough transform or other equivalent type of transform applied to the image stream, 10 wherein this image processing transform finds linear regions (e.g., lines) in an image. The real-time Hough transform may also be used to find the horizon and/or shoreline in open ocean when, for example, the contrast may be) [Hogasten: col. 14, line 1-13].
Hogasten does not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 11, further 2comprising: 3dynamically adjusting one or more color features stored 4in the database to adapt to a mounting position of the camera 5changing. 
However, in the same field of endeavor Xu further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. the color processor 204 is configured to store data, such as image data or processing results, in a local or remotely accessible database 208) [Xu: col. 6, line 43-46] mounting position of the camera 5changing.  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten with Xu to store the processed color data in a database.  
Therefore, the combination of Hogasten with Xu will enable the system to access and process color information from the database [Xu: col. 2, line 23-32].  
In the same field of endeavor Feng further discloses the claim limitations and the deficient claim limitations, as follows:
dynamically adjusting one or more 518611.00190 stored color features (i.e. automatically calculated ( or dynamically determined) by an automatic exposure control technique. In some embodiments, block 420 can be performed during image capture to adaptively determine the exposure time for the NIR image data.) [Feng: para. 0061] stored2 in a database (i.e. The term "determining" encompasses a wide variety of actions and, therefore, "determining" can include calculating, computing, processing, deriving, investigating, looking up (e.g., looking up in a table, a database or another data structure), ascertaining and the like. Also, "determining" can include receiving ( e.g., receiving information), accessing (e.g., accessing data in a memory) and the like. Also, "determining" can include resolving, selecting, choosing, establishing and the like.) [Feng: para. 0132] to adapt to a mounting position 4of the camera changing (i.e. As mentioned above, the image processor 1020 is configured by several modules stored in the memories. The capture control module 1035 may include instructions that configure the image processor 1020 to adjust the focus position of camera assembly 1001) [Feng: para. 0113].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten and Xu with Feng to store the processed color data in a database.  
Therefore, the combination of Hogasten and Xu with Feng will enable the system to access and process image data in the database [Feng: para. 0132]. 

Regarding claim 14, Hogasten meets the claim limitations as set forth in claim 11.Hogasten further meets the claim limitations as follows:
The method according to claim 11 (i.e. Systems and methods disclosed herein, in accordance with one or more embodiments, provide processing techniques and modes of operation for dual sensor imaging devices, such as dual sensor cameras, that may be adapted to provide enhanced vision capability) [Hogasten: col. 1, line 45-49], further 2comprising: 3capturing the color images ((i.e. dual sensor cameras) [Hogasten: col. 1, line 48]; (i.e. an enhanced vision system includes an image capture component having a visible light sensor to capture visible light images and an infrared sensor to capture infrared images) [Hogasten: col. 2, line 25-28]; (i.e. second camera component 134 is adapted to capture color images in a visible light spectrum) [Hogasten: col. 9, line 10-11; Fig. 6]) using an RGB image sensor; and 4capturing the monochrome infrared images (i.e. first camera component 132 is adapted to capture infrared images) [Hogasten: col. 9, line 9-10; Fig. 6] using an IR 5image sensor (i.e. with monochrome or pseudo color imagery from an infrared sensor) [Hogasten: col. 22, line 63-64].
Hogasten and Xu do not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 11, further 2comprising: 3capturing the color images using an RGB image sensor; and 4capturing the monochrome infrared images using an IR 5image sensor.
However, in the same field of endeavor Feng further discloses the claim limitations and the deficient claim limitations, as follows:
2 capturing the color images using an RGB image sensor (i.e. The RGB image data can be captured using an RGB image sensor) [Feng: para. 0059]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten with Feng to implement a camera with a dual sensor, which includes RGB sensor.  
Therefore, the combination of Hogasten with Feng will enable the system to capture images in the day light with a good visual quality [Hogasten: col. 1, line 13-23]. 

Regarding claim 15, Hogasten meets the claim limitations as set forth in claim 11.Hogasten further meets the claim limitations as follow.
The method according to claim 15 (i.e. Systems and methods disclosed herein, in accordance with one or more embodiments, provide processing techniques and modes of operation for dual sensor imaging devices, such as dual sensor cameras, that may be adapted to provide enhanced vision capability) [Hogasten: col. 1, line 45-49], further 2comprising:  capturing the color images (i.e. to capture color images in a visible light spectrum) [Hogasten: col. 9, line 10-11; Fig. 6] and the monochrome infrared 4images ((i.e. to capture infrared images) [Hogasten: col. 9, line 10; Fig. 6]; (i.e. with monochrome or pseudo color imagery from an infrared sensor) [Hogasten: col. 22, line 63-64]) using an RGB-IR image sensor. 
Hogasten and Xu do not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 11, further 2comprising: 3capturing the color images and the monochrome infrared 4images using an RGB-IR image sensor. 
However, in the same field of endeavor Feng further discloses the claim limitations and the deficient claim limitations, as follows:
2 using an RGB-IR image sensor (i.e. in some embodiments the camera 150 can include a single RGB-IR sensor, such as the 4 MP OV4682 RGB-IR image sensor available from OnmiVision in some embodiments) [Feng: para. 0032]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten and Xu with Feng to implement a camera with a dual sensor, such as RGB_IR sensor.  
Therefore, the combination of Hogasten and Xu with Feng will enable the system to capture images in both day light and night light with a good visual quality [Hogasten: col. 1, line 13-23]. 

Regarding claim 16, Hogasten meets the claim limitations as set forth in claim 11.Hogasten further meets the claim limitations as follow.
The method according to claim 11 (i.e. Systems and methods disclosed herein, in accordance with one or more embodiments, provide processing techniques and modes of operation for dual sensor imaging devices, such as dual sensor cameras, that may be adapted to provide enhanced vision capability) [Hogasten: col. 1, line 45-49], wherein extracting 2color features from the color images ((i.e. For color images, this operation may be achieved on the intensity part of the image (e.g., Y in a YCrCb format). The background image part comprises the low pass component, and the detailed image part may be extracted by subtracting the background image part from the input image) [Hogasten: col. 16, line 52-57] – Note: Hogasten discloses the image is a color image of visible light, and its detailed color image can be extracted) comprises using the processor 3circuit (i.e. Processing component 110 comprises, in one embodiment, microprocessor, a single-core processor, a multi-core processor, a microcontroller, a logic device (e.g., a programmable logic device configured to perform processing functions), a digital signal processing (DSP) device, or some other type of generally known processor) [Hogasten: col. 5, line 9-14] to apply a segmentation neural network model to the 4captured color images (i.e. In one implementation, image capture component 130B may provide a field of view of a port-side image of watercraft 180. In another implementation, the port-side field of view may be segmented into a plurality of views B1-B6 . For example, image capture component 130B may be adapted to provide one or more segmented narrow fields of view of the port-side field of view including one or more forward portside views B1 -B3 and one or more rearward port-side views B4 -B6 . In still another implementation, as shown in FIG. 6, image capture component 130B may comprise a plurality of image capture components 132 (and optionally a plurality of image capture components 134) to provide the plurality of segmented or narrowed fields of view B1-B6 within the overall port-side field of view of watercraft 180) [Hogasten: col. 10, line 16-29; Fig. 6]. 
In the same field of endeavor Feng also discloses the claim limitations as follows:
2 wherein extracting 2color features from the color images comprises using the processor 3circuit to apply a segmentation neural network model to the 4captured color images (i.e. Each of the iris frames 505 can undergo iris segmentation to produce segmented iris image data 510. In some embodiments, the multi frame iris fusion module 231 can find the center of pupil and the center of iris through Hough transform to perform segmentation. Iris segmentation can consist of multiple operations in some embodiments including locating pixels depicting the iris and creation of a mask or masks to remove non-iris components (for example pixels depicting specular reflection, sclera, pupil, eyelash, and eyelid). By eliciting the information across all channels of the multispectral image, a more robust segmentation can be achieved in some embodiments.) [Feng: para. 0073]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten and Xu with Feng to apply image segmentation in the image data.  
Therefore, the combination of Hogasten and Xu with Feng will enable the system to generate segmentation data [Feng: para. 0073]. 

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hogasten (US Patent 8,749,635 B2), (“Hogasten”), in view of Xu et al. (US Patent 10692245 B2), (“Xu”), in view of Yeung (US Patent 10646288 B2), (“Yeung”).
Regarding claim 7, Hogasten and Xu meet the claim limitations as set forth in claim 1.Hogasten and Xu further meet the claim limitations as follow.
The apparatus according to claim 1 (i.e. an enhanced vision system) [Hogasten: col. 2, line 25-26], wherein said 2processor circuitry (i.e. Processing component 110 comprises, in one embodiment, microprocessor, a single-core processor, a multi-core processor, a microcontroller, a logic device (e.g., a programmable logic device configured to perform processing functions), a digital signal processing (DSP) device, or some other type of generally known processor) [Hogasten: col. 5, line 9-14] is further configured to dynamically adjust one or more 3objects ((i.e. wherein the selectable control parameter is adjustable) [Hogasten: col. 34, line 13-14]; (i.e. In one or more particular implementations, the color processor 204 automatically selects the color at the center of the reference color chart 102 for further analysis and processing.) [Xu: col. 9, line 36-39]) stored  in the database ((i.e. a memory component adapted to store one or more of the captured visible light image, the captured infrared image, and the processed image) [Hogasten: col. 2, line 60-62]; (i.e. Furthermore in various implementations, certain image features may be appropriately marked (e.g., color-indicated or colorized, highlighted, or identified with other indicia), such as during the image processing (block 225) or displaying of the processed image (block 240), to aid a user to identify these features while viewing the displayed image) [Hogasten: col. 12, line 14-20]) to adapt to an object in view of the 4camera changing (i.e. In another embodiment, the man overboard mode may be adapted to maintain tracking of an area of interest as the surveillance craft moves relative to the region of interest and/or the region of interest drifts relative to the surveillance craft. In various implementations, these actions may be added to process 200 of FIG. 2 and/or process 320 of FIG. 3B and further be adapted to occur automatically so that the area of interest and/or location of the object of interest may be quickly identified) [Hogasten: col. 14, line 61 – col. 15, line 2]. 
In the same field of endeavor Yeung further discloses the claim limitations as follows:
dynamically adjust one or more 3objects stored in the database to adapt to an object in view (i.e. Disclosed herein are control systems for providing an adaptive steering control output signal for steering a robotic endoscope, the control systems comprising: a) a first image sensor configured to capture a first input data stream comprising a series of two or more images of a lumen; and b) one or more processors that are individually or collectively configured to generate a steering control output signal based on an analysis of data derived from the first input data stream using a machine learning architecture, wherein the steering control output signal adapts to changes in the data derived from the first input data stream in real time) [Yeung: col. 2, line 22-32] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten and Xu with Yeung to implement the adaptive steering control output signal.  
Therefore, the combination of Hogasten and Xu with Yeung will enable the system adaptive to generate output signal based on the captured data [Yeung: col. 2, line 22-32]. 

Regarding claim 9, Hogasten and Xu meet the claim limitations as set forth in claim 1.Hogasten and Xu further meet the claim limitations as follow.
The apparatus according to claim 1 (i.e. an enhanced vision system) [Hogasten: col. 2, line 25-26], wherein the 2database is stored remotely ((i.e. In another example, processing component 110 may be combined with image capture component 130 with only certain functions of processing component 110 performed by circuitry (e.g., a processor, a microprocessor, a microcontroller, a logic device, etc.) within image capture component 130. In still another example, control component 150 may be combined with one or more other components or be remotely connected to at least one other component, such as processing component 110, via a control wire to as to provide control signals thereto.) [Hogasten: col. 7, line 58-67]; (i.e. the color processor 204 is configured to store data, such as image data or processing results, in a local or remotely accessible database 208) [Xu: col. 6, line 43-46]) in a cloud resource.
Hogasten and Xu do not explicitly disclose the following claim limitations (Emphasis added).
The apparatus according to claim 1, wherein the 2database is stored remotely in a cloud resource. 
In the same field of endeavor Yeung further discloses the claim limitations as follows:
wherein the database is stored remotely in a cloud resource (i.e. In some embodiments, the machine learning architecture is linked to an internet cloud-based database) [Yeung: col. 10, line 22-24]
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten and Xu with Yeung to store the database in the cloud.  
Therefore, the combination of Hogasten and Xu with Yeung will enable multiple device to access to the stored data [Yeung: col. 50, line 52-54]. 

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hogasten (US Patent 8,749,635 B2), (“Hogasten”), in view of Xu et al. (US Patent 10692245 B2), (“Xu”), in view of Joly (US Patent 8,659,653 B2), (“Joly”).
Regarding claim 20, Hogasten and Xu meet the claim limitations as set forth in claim 1.Hogasten and Xu further meet the claim limitations as follow.
The apparatus according to claim 1 (i.e. an enhanced vision system) [Hogasten: col. 2, line 25-26], wherein 2said processing circuit (i.e. Processing component 110 comprises, in one embodiment, microprocessor, a single-core processor, a multi-core processor, a microcontroller, a logic device (e.g., a programmable logic device configured to perform processing functions), a digital signal processing (DSP) device, or some other type of generally known processor) [Hogasten: col. 5, line 9-14] stores and executes a third artificial 3neural network (i.e. functions that may be embedded in processing component 110 or stored on memory component 120 for access and execution by processing component) [Hogasten: col. 5, line 21-23]  trained (i.e. a trained neural network is used) [Xu: col. 12, line 38-39] to restore each monochrome infrared image ((i.e. first camera component 132 is adapted to capture infrared images) [Hogasten: col. 9, line 9-10; Fig. 6]; (i.e. with monochrome or pseudo color imagery from an infrared sensor) [Hogasten: col. 22, line 63-64]) 4back to a full color image using the full color information (i.e. color information from the visible light sensor) [Hogasten: col. 32, line 36] 5associated with the color features selected from the database  (i.e. In one or more configurations, the user is able to select a hardware or software profile prior to searching the color database using the trained neural network. For example, a graphical user interface is provided to a user indicating one or more hardware profiles (e.g. make and model of smartphone) to select from. By selecting a particular hardware profile, the processor 204 is configured to access a trained neural network specifically trained on training data tailored to the selected hardware profile) [Xu: col. 12, line 56-64].
Hogasten and Xu do not explicitly disclose the following claim limitations (Emphasis added).
The apparatus according to claim 1, wherein 2said processing circuit stores and executes a third artificial 3neural network trained to restore each monochrome infrared image 4back to a full color image using the full color information 5associated with the color features selected from the database.
In the same field of endeavor Joly further discloses the claim limitations as follows:
restore each monochrome infrared image back to a full color image (i.e. Restoring the final color image is achieved by the simultaneous combination of the monochrome images in each of the base or fundamental colors according to the known principle of additive synthesis, each of these images being able to be formed for example by the projection of the image in gray level through a filter of the corresponding base color. An embodiment of the invention takes advantage of this operating mode in order to obtain particular information concerning the object to be evaluated.) [Joly: col. 2, line 64 – col. 3, line 5] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten and Xu with Joly to restore a monochrome image to a color image.  
Therefore, the combination of Hogasten and Xu with Joly will enable the system to obtain particular information concerning the object to be evaluated [Joly: col. 2, line 64 – col. 3, line 5]. 

Regarding claim 21, Hogasten meets the claim limitations as set forth in claim 20.Hogasten further meets the claim limitations as follows:
The apparatus according to claim 20 (i.e. an enhanced vision system) [Hogasten: col. 2, line 25-26], wherein the third artificial neural network comprises a fully convolutional 7neural network model (i.e. functions that may be embedded in processing component 110 or stored on memory component 120 for access and execution by processing component) [Hogasten: col. 5, line 21-23] trained with monochrome images as input (i.e. the luminance part (Y) 854 of the signal 830 may be directly sent as monochrome video) [Hogasten: col. 24, line 1-3; Fig. 8 and color images as ground truth (i.e. Furthermore in various implementations, certain image features may be appropriately marked (e.g., color-indicated or colorized, highlighted, or identified with other indicia), such as during the image processing (block 225) or displaying of the processed image (block 240), to aid a user to identify these features while viewing the displayed image. For example, as discussed further herein, during a man overboard mode, a suspected person (e.g., or other warm-bodied animal or object) may be indicated in the displayed image with a blue color (or other color or type of marking) relative to the black and white palette or night color palette (e.g., red palette).) [Hogasten: col. 12, line 15-25]. 
Hogasten does not explicitly disclose the following claim limitations (Emphasis added).
The apparatus according to claim 20, wherein the third artificial neural network comprises a fully convolutional 7neural network model trained with monochrome images as input and color images as ground truth. 
However, in the same field of endeavor Xu further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the third artificial neural network (i.e. a trained neural network is used) [Xu: col. 12, line 38-39]  comprises a fully convolutional 7neural network model trained (i.e. a trained neural network is used) [Xu: col. 12, line 38-39]  (i.e. for each image processed by the processor 204 configured by the color extraction module 404, a data object or objects referencing the RGB reading of the sample color and the 180 different reference colors are generated) [Xu: col. 9, line 51-54].  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hogasten with Xu to implement neural networks in the system.  


Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/Primary Examiner, Art Unit 2488